NOTICE
      The text of this opinion can be corrected before the opinion is published in the
      Pacific Reporter. Readers are encouraged to bring typographical or other
      formal errors to the attention of the Clerk of the Appellate Courts:
                         303 K Street, Anchorage, Alaska 99501
                                  Fax: (907) 264-0878
                           E-mail: corrections @ akcourts.us


          IN THE COURT OF APPEALS OF THE STATE OF ALASKA


ROBERT THOMAS SHEDLOSKY,
                                              Court of Appeals Nos. A-12821 & A-12879
                          Appellant,             Trial Court Nos. 3PA-16-00867 CR
                                                        & 3AN-10-04211 CR
                   v.
                                                               OPINION
STATE OF ALASKA,

                          Appellee.                   No. 2673 — August 14, 2020


           Appeal in File No. A-12821 from the Superior Court, Third
           Judicial District, Palmer, Vanessa H. White, Judge. Appeal in
           File No. A-12879 from the Superior Court, Third Judicial
           District, Anchorage, Michael L. Wolverton, Judge.

           Appearances: Marilyn J. Kamm (opening brief), and Margot
           Knuth (reply brief), Attorneys at Law, Anchorage, under
           contract with the Office of Public Advocacy, for the Appellant.
           Michal Stryszak, Assistant Attorney General, Office of Criminal
           Appeals, Anchorage, and Kevin G. Clarkson, Attorney General,
           Juneau, for the Appellee.

           Before: Allard, Chief Judge, and Wollenberg and Harbison,
           Judges.

           Judge ALLARD.
              Robert Thomas Shedlosky was convicted of third-degree assault under a
recidivist theory for assaulting his ex-girlfriend, Sophie Batt.1 On appeal, he contends
that the trial court erred when it admitted evidence of four prior assaults. Shedlosky also
challenges his sentence and asks us to reverse the revocation of his probation. For the
reasons explained here, we affirm Shedlosky’s conviction and sentence and the
revocation of his probation.


       Factual Background
              Shedlosky and Batt met around 2006 and dated for about six or seven years.
After their break up, they remained friends and would “walk and talk and drink.” On
April 15, 2016, Shedlosky and Batt spent hours drinking in Anchorage before heading
to Wasilla, where they ultimately visited Shedlosky’s friend, Rodney Rhodes. After Batt
retired to Rhodes’s bedroom to sleep, Shedlosky shook her awake. Shedlosky started
beating and punching Batt. He threw her off the bed and kicked her a couple of times,
calling her names and demanding to know if she wanted to “F Rodney.”
              Rhodes awoke to Shedlosky “smacking” Batt around. He called 911 and
asked the dispatcher to send police officers over to his apartment “right away” because
his friend was “beating the hell out of [Batt].” Rhodes also stated that “they’re beating
each other up,” and he later said that Shedlosky was “killing her.”
              At trial, Shedlosky argued that he acted in self-defense. Shedlosky did not
testify. Instead, Shedlosky relied on Rhodes’s statement in the 911 call that “they’re
beating each other up” to support his self-defense claim. Rhodes testified that he only
witnessed Shedlosky beating up Batt and that he did not see Batt hitting Shedlosky.

   1
      See AS 11.41.220(a)(5) (recklessly causing physical injury to a person, having been
convicted within the preceding ten years on two or more separate occasions of crimes with
elements similar to AS 11.41.230(a)(1) or (2)).

                                           –2–                                        2673
Rhodes also testified that he had misspoken on the 911 call when he stated that
Shedlosky and Batt were “beating each other up.”
              Ultimately, the jury rejected Shedlosky’s self-defense claim and convicted
Shedlosky of third-degree assault under a recidivist theory.


       Underlying facts related to the admission of Shedlosky’s prior assault
       convictions
              Before trial, the State filed a notice of intent to introduce Shedlosky’s prior
assault convictions. Shedlosky opposed. At a pretrial hearing on the motion, the State
made an offer of proof as to four specific incidents it sought to present at trial. The first
two assaults involved Shedlosky beating Batt because he was jealous that she might be
interested in other men. The third and fourth assaults involved Shedlosky, again
motivated by jealousy, beating up other men.
              After considering the State’s offer of proof, the court found that
Shedlosky’s prior assaults were admissible for several reasons.2 The court found that the


   2
       We note that the prosecutor’s motion erroneously asserted that these assaults were
admissible under Alaska Evidence Rule 404(a)(2) to rebut Shedlosky’s self-defense claim.
The trial court also erroneously ruled that these prior acts were admissible under Alaska
Evidence Rule 405(b). Both the prosecutor and the trial court were mistaken. Although Rule
404(a)(2) authorizes trial courts to admit character evidence to rebut a claim that the victim
was the first aggressor, this evidence is limited to reputation and opinion evidence. Evidence
of specific instances of conduct is not permitted under Rule 404(a)(2) except on cross-
examination. See Alaska Evid. R. 404(a)(2); Alaska Evid. R. 405(a); see also Allen v. State,
945 P.2d 1233, 1243 (Alaska App. 1997) (noting that Rule 405(a) allows proof of a person’s
character for violence admissible under Rule 404(a)(2) to be established through reputation
and opinion evidence). The trial court was also mistaken in believing that the specific
instances of conduct were admissible under Rule 405(b). That evidence rule is limited to
cases in which a defendant’s character is “an essential element” of a charge, claim, or
defense. See Alaska Evid. R. 405(b). Although both the prosecutor and the trial court were
                                                                                  (continued...)

                                             –3–                                           2673
two domestic violence assaults involving Batt were admissible under Alaska Evidence
Rule 404(b)(4), which authorizes the admission of evidence of a defendant’s other
crimes of domestic violence for propensity purposes in a case involving domestic
violence. The court also found that the two assaults involving the men were admissible
under Alaska Evidence Rule 404(b)(1) to prove Shedlosky’s “motive, pattern, and
intent” because the assaults occurred as a result of Shedlosky’s “feelings of jealousy and
suspicion regarding a significant other or a former significant other.”


         Why we conclude that the trial court properly admitted the prior domestic
         violence assaults and that any error in admitting the two other assaults
         was harmless
               On appeal, Shedlosky argues that the trial court erred when it allowed the
prosecution to introduce evidence of his four prior assault convictions. According to
Shedlosky, the trial court failed to conduct an adequate balancing test under Bingaman
v. State.3 He argues that the evidence should have been excluded because it was not
needed for the State’s case, which the court recognized as “strong.” Shedlosky also
argues that the two prior assaults against the men had no relevance to the current assault
involving Batt, although he acknowledges that this objection was not made in the trial
court.
               In assessing these claims of error, it is necessary to distinguish between the
two prior domestic violence assaults against Batt and the two assaults against the two
men. Having reviewed the record, we find no error in the trial court’s ruling on the prior

   2
      (...continued)
mistaken about the applicability of Evidence Rules 404(a)(2) and 405(b), we find these errors
harmless because the evidence was also separately admitted under Rules 404(b)(1) and
404(b)(4).
   3
         See Bingaman v. State, 76 P.3d 398, 415-16 (Alaska App. 2003).

                                            –4–                                         2673
domestic violence assaults against Batt. The trial court admitted these assaults under
Evidence Rule 404(b)(4), and the court’s Bingaman analysis of that evidence was sound.
              The same cannot be said, however, with regard to the two prior assaults
against the men. The trial court ruled that these assaults were admissible under Evidence
Rule 404(b)(1) for non-propensity purposes — allegedly, to “establish motive, pattern,
intent for this act of violence.” But the trial court then proceeded to analyze the
admissibility of this evidence under Bingaman’s balancing test for character evidence
— i.e., evidence that is being admitted, in part, to show propensity. The court’s use of
the Bingaman factors in this manner was error. As we have previously explained,
“[b]ecause Bingaman is a test for evaluating the admissibility of evidence that is
expressly being offered to establish a defendant’s character . . . , the Bingaman test is an
inappropriate legal framework with which to assess the admissibility of evidence under
Rule 404(b)(1) — a rule that expressly prohibits character evidence.4
              We recognize that many of the Bingaman factors are relevant to the
balancing test that courts are required to conduct under Alaska Evidence Rule 403 when
considering admission of evidence under Rule 404(b)(1). But the problem remains that
the Bingaman balancing test was designed for certain cases in which the legislature has
specifically authorized the use of propensity evidence, in contravention of the limitations
of Rule 404(b)(1).5 In other words, the Bingaman balancing test is premised on the idea
that the jury can properly consider a character trait of the defendant for its propensity


   4
       Berezyuk v. State, 407 P.3d 512, 516 (Alaska App. 2017).
   5
       See Alaska Evid. R. 404(b)(2) (authorizing propensity evidence in prosecutions
involving a physical or sexual assault or abuse of a minor), (b)(3) (authorizing propensity
evidence in sexual assault prosecutions when the defendant relies on a defense of consent),
& (b)(4) (authorizing propensity evidence in prosecutions for a crime involving domestic
violence or interfering with a report of such a crime).

                                           –5–                                         2673
purposes, whereas the Rule 403 balancing test for 404(b)(1) evidence requires the court
to exclude evidence offered under Rule 404(b)(1) if it is likely to be misused as
propensity evidence or evidence of the defendant’s “character.” Thus, a trial court that
uses the Bingaman factors to evaluate the admissibility of evidence under Evidence Rule
404(b)(1) runs a serious risk of discounting the unfair prejudice that may result from
introducing what is supposed to be non-propensity evidence.
              At times, we have excused this error as an error of “nomenclature,” rather
than substance, when “a review of the court’s actual analysis indicate[d] that it was
engaged in the robust balancing test required for evidence admitted under Evidence Rule
404(b)(1).”6 But we have also reversed cases where the trial court’s erroneous use of the
Bingaman factors led the prosecutor to argue evidence purportedly admitted for non-
propensity purposes as though it had been admitted for propensity purposes.7
              Here, we are concerned that the court’s erroneous use of the Bingaman test
may have affected the court’s ability to fairly assess the probative value of this evidence
when weighed against its potential for unfair prejudice. The probative value of this
evidence was relatively marginal, given that these were not assaults against domestic
partners. Moreover, the chance that the jury might rely on the assaults for propensity




   6
        Rollins v. State, 2015 WL 4874789, at *3 (Alaska App. Aug. 12, 2015) (unpublished);
see also Peters v. State, 2019 WL 1503991, at *7 (Alaska App. Apr. 3, 2019) (unpublished)
(upholding conviction when the “non-propensity purpose of the evidence was clear” and “the
trial judge’s announced reliance on Bingaman was an error of nomenclature rather than
substance”).
   7
      See, e.g., Berezyuk, 407 P.3d at 516-17 (reversing conviction where, despite the
prosecutor’s claim that evidence of the defendant’s prior conviction was admissible for a
non-propensity purpose, the record “clearly reveals that the prosecutor’s primary use of this
evidence was to urge the jurors to improperly view the evidence as character evidence”).

                                            –6–                                         2673
purposes was quite high, particularly because the other two domestic violence assaults
against Batt were being introduced for their propensity value.
               We nevertheless conclude that any error in admitting the assaults against
the men was harmless, given the larger context of this case.8 As Shedlosky admits in his
briefing on appeal, the State’s case against him was strong. And his claim of self-
defense was particularly weak. During closing argument, the prosecutor focused on the
strength of its case, emphasizing Batt’s injuries, Shedlosky’s lack of injury, and the
direct eyewitness testimony of Rhodes. The prosecutor referred to the four assaults in
her closing, but she primarily emphasized the more relevant assaults — that is, the prior
domestic violence assaults against Batt, which were properly admitted for propensity
purposes under Evidence Rule 404(b)(4). The presentation of evidence on the non-
domestic violence assaults was minimal and not overly inflammatory.
               Given all this, we conclude that it can fairly be said that any error in
admitting these additional non-domestic violence assaults was ultimately harmless and
did not appreciably affect the jury’s verdict.


       Why we affirm Shedlosky’s sentence
               Shedlosky faced a presumptive range of 2 to 5 years for his third-degree
assault conviction.9 He stipulated to two aggravating factors — that his prior history
included repeated instances of assaultive behavior and that he was on probation for




   8
        See Love v. State, 457 P.2d 622 (Alaska 1969) (holding that an erroneous evidentiary
ruling is harmless when it can fairly be said that the error did not appreciably affect the jury’s
verdict).
   9
       See former AS 12.55.125(e)(3) (2017).

                                              –7–                                           2673
another felony at the time of the offense.10 And Shedlosky asked the court to find the
mitigating factor that his conduct was among the least serious within the definition of the
offense, arguing that what he really committed was fourth-degree assault because his
third-degree assault conviction resulted from his prior assault convictions.11
              The trial court rejected Shedlosky’s proposed mitigator. In its sentencing
remarks, the court found that when Shedlosky drinks, he becomes “a violent, angry
person with no judgment or discernment.” The court noted that this “has happened time
and time and time again” and, as a result, Shedlosky had at least ten prior assault
convictions — i.e., eight more than required for the recidivist statute. Ultimately, the
court sentenced Shedlosky to 5 years to serve with no suspended time.
              On appeal, Shedlosky renews his argument that his conduct was among the
least serious conduct constituting the offense because the crime he actually committed
was fourth-degree assault. In other words, Shedlosky essentially argues that every
recidivist third-degree assault conviction is per se least serious.
              This argument is contrary to our cases holding that when “the legislature
includes various acts within the definition of the same offense, . . . each act must
presumptively be regarded as equally serious.”12 Accordingly, we find no error in the
trial court’s decision that Shedlosky’s conduct in this case was not least serious.13


   10
        See AS 12.55.155(c)(8), (20).
   11
        See AS 12.55.155(d)(9).
   12
       Simpson v. State, 796 P.2d 840, 843 (Alaska App. 1990); see Walsh v. State, 677 P.2d
912, 917 (Alaska App. 1984); Juneby v. State, 641 P.2d 823, 841 (Alaska App. 1982),
modified on other grounds, 665 P.2d 30 (Alaska App. 1983).
   13
      See Aveoganna v. State, 757 P.2d 75, 77 (Alaska App. 1988) (rejecting defendant’s
contention that his offense automatically qualifies as least serious in comparison to other
                                                                             (continued...)

                                           –8–                                          2673
              Shedlosky also argues that his sentence is excessive. When we review an
excessive sentence claim, we independently examine the record to determine whether the
sentence is clearly mistaken.14 The “clearly mistaken” standard contemplates that
different reasonable judges, confronted with identical facts, will differ on what
constitutes an appropriate sentence, and that a reviewing court will not modify a sentence
that falls within a permissible range of reasonable sentences.15 We have independently
reviewed the sentencing record in this case and conclude that the sentence imposed here
is not clearly mistaken.


        Why we affirm the revocation of Shedlosky’s probation
              After Shedlosky was convicted and sentenced, a disposition hearing was
held on the State’s petition to revoke Shedlosky’s probation. The State based its petition
to revoke on two allegations — that Shedlosky had been convicted of third-degree
assault and that he had consumed alcohol. The judge found both allegations proven and
imposed 6 months of previously suspended time.
              On appeal, Shedlosky argues that this decision should be reversed because
his conviction for assaulting Batt was invalid due to the improper admission of prior bad
acts evidence. Because we affirm Shedlosky’s conviction, we find no merit to this
argument.




   13
       (...continued)
offenses with the same applicable presumptive sentencing term because the mitigating factor
compares the defendant’s conduct in committing the offense with the conduct of others
committing the same offense).
   14
        See McClain v. State, 519 P.2d 811, 813-14 (Alaska 1974).
   15
        See Erickson v. State, 950 P.2d 580, 586 (Alaska App. 1997).

                                           –9–                                        2673
             Shedlosky also argues that the State presented insufficient evidence that he
consumed alcohol. We have reviewed the testimony presented at Shedlosky’s probation
revocation hearing, and we find no merit to this argument.


      Conclusion
             For the reasons expressed in this opinion, we AFFIRM both judgments in
this consolidated appeal.




                                         – 10 –                                     2673